Detailed Action
Response to Arguments
Applicant’s arguments, see page 6, filed 4/06/2021, with respect to drawing objection have been fully considered and are persuasive. The amendment to the specification to replace reference number 106a with 16a has overcome the objection over reference 106a not being present in the drawings. The objection to the drawings of 1/06/2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed 4/06/2021, with respect to the 35 U.S.C. 112 rejection of claim 2 have been fully considered and are persuasive. The amendment to claim 2 overcomes the previous rejection over lack of antecedent basis. The 35 U.S.C. 112 rejection of 1/06/2021 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 4/06/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-4 have been fully considered and are persuasive. The Applicant argues that the prior art does not teach a barbed suture which is inserted “from muscle or pericondrium-periostium located beneath any one of a medialmost or a lateralmost portion of an inframammary fold.” The 35 U.S.C. 103 rejection of claims 1-4 of 1/06/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art such as Khouri (U.S. 2015/0032140) teach methods which include inserting a tensioned suture along the subdermal layer of the inframammary fold to define the fold, however no prior art specifically teaches having such a suture applied only along the inframammary fold. Therefore, no prior art teaches a suture which is inserted from muscle or pericondrium-periostium located beneath any one of a medialmost or a lateralmost portion of an inframammary fold, as the suture of the prior art is initially inserted in the muscle or 
Additional prior art such as Jones et al. (U.S. 2008/0082129) and Saint et al. (U.S. 2009/0248071) teach using a barbed suture to lift and define the breast, however such art also does not teach a suture which is inserted from muscle or pericondrium-periostium located beneath any one of a medialmost or a lateralmost portion of an inframammary fold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774